Citation Nr: 1411072	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-28 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for bilateral eye disability.

4.  Entitlement to service connection for bilateral feet disability.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for heart attack caused by clogged artery.

7.  Entitlement to service connection for a psychiatric disorder, claimed as anxiety attacks and nervousness.

8.   Entitlement to service connection for headaches.

9.   Entitlement to service connection for bilateral leg disability.
10.  Entitlement to service connection for bilateral arm disability.

11.  Entitlement to service connection for a back disability.

12.  Entitlement to service connection for a right shoulder disability.

13.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2012, the Veteran and his son testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.
The issue of entitlement to service connection for a left shoulder disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In August 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a neck disability, bilateral knee disability, bilateral eye disability, bilateral feet disability, diabetes mellitus, heart attack caused by clogged artery, a psychiatric disorder, claimed as anxiety attacks and nervousness, headaches, bilateral leg disability, and bilateral arm disability.

2.  There is no competent evidence that the Veteran has a diagnosis of a back disability or a right shoulder disability at any time during the current appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for a neck disability, bilateral knee disability, bilateral eye disability, bilateral feet disability, diabetes mellitus, heart attack caused by clogged artery, a psychiatric disorder (claimed as anxiety attacks and nervousness), headaches, bilateral leg disability, and bilateral arm disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

2.  The criteria for service connection for a back disability are not met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

3.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

In an August 2012 written statement (via VA form 21-4138), the Veteran withdrew his claims for service connection for a neck disability, bilateral knee disability, bilateral eye disability, bilateral feet disability, diabetes mellitus, heart attack caused by clogged artery, a psychiatric disorder (claimed as anxiety attacks and nervousness), headaches, bilateral leg disability, and bilateral arm disability.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2013).

As a result of the Veteran's withdraw of his appeals for service connection for a neck disability, bilateral knee disability, bilateral eye disability, bilateral feet disability, diabetes mellitus, heart attack caused by clogged artery, a psychiatric disorder (claimed as anxiety attacks and nervousness), headaches, bilateral leg disability, and bilateral arm disability, no allegation of error of fact or law remains before the Board for consideration as to these issues.  Therefore, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.

II.  Service Connection For Back And Right Shoulder Disabilities

A.  Duties To Notify And Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Here, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2009 and March 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In fact, despite the RO's specific request in a March 2012 letter to identify and provide authorization to obtain private treatment records referenced by the Veteran in an October 2010 letter, no response has been received from the Veteran or his representative.  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

In the current appeal, service treatment records are negative for complaints, findings, or diagnosis of a back or right shoulder condition.  The Veteran's separation examination revealed that the spine and other musculoskeletal systems were evaluated as clinically normal.  In addition, on self-report of medical history, the Veteran denied back pain.

VA medical records note a primary medical history of chronic low back pain and bilateral shoulder pain.  However, there is nothing in the competent medical evidence of record, either private or VA, of a diagnosis of a back or right shoulder disability during the pendency of the appeal.  

The Board recognizes that the Veteran is competent to report a history of right shoulder and back symptoms, including pain, which are capable of lay observation. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Moreover, an examination is not necessary where there is no competent evidence of a current disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that service connection for a back disability and a right shoulder disability is not warranted and that these claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claims for entitlement to service connection for a neck disability, bilateral knee disability, bilateral eye disability, bilateral feet disability, diabetes mellitus, heart attack caused by clogged artery, a psychiatric disorder (claimed as anxiety attacks and nervousness), headaches, bilateral leg disability, and bilateral arm disability are, each, dismissed.  

Service connection for a back disability is denied.  

Service connection for a right shoulder disability is denied.  


REMAND

The Veteran contends that he has a left shoulder disability related to his duties as a vehicle driver in service, to include as due to a vehicle accident.  Service records show that, while stationed in Germany, the Veteran was involved in a traffic accident in which a German National's vehicle was damaged.  

In a July 2010 letter, K. R. Johnson, M.D. stated that the Veteran had been under his care for left shoulder pain and underwent left shoulder reconstruction of chronic rotator cuff tear in March 2010.  He noted that the Veteran served several years as a driver for the military and in doing so performed activities that traumatized his shoulder on a daily basis.  The necessity to steer a large vehicle on a daily basis including all of the bumps along the road and the repetitive motion is certainly a contributor to his chronic impingement and rotator cuff problems.  It is impossible to say if it is the sole cause of his rotator cuff tear, but it certainly is a possibility if not a probability.  It appears to be chronic in nature and very difficult to repair for this reason.  It is impossible to say exactly the date at which the rotator cuff was torn.  The Board notes that evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4)  presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  Thus, the Board finds that the low evidentiary threshold has been met with respect to the Veteran's claim for service connection for a left shoulder disability.  Therefore, he should be scheduled for a VA examination to determine the nature and etiology of any diagnosed left shoulder disability(ies).

To ensure that all due process requirements are met, and that the record before the examiner is complete, the Veteran will be provided with another opportunity to provide information or evidence pertinent to the claim remaining on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify and provide authorization for VA to obtain medical treatment records, from both VA and non-VA sources, regarding his left shoulder.  Specifically request that he provide authorization to obtain all private medical records from Keith R. Johnson, M.D., the physician who treated him for left shoulder pain and performed surgery on his left shoulder in March 2010.  Obtain all records identified and authorized by the Veteran.  Regardless of the Veteran's response, obtain all outstanding VA treatment records.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed left shoulder disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests and studies are to be performed.  All clinical findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left shoulder disability (to include rotator cuff tear) is related to service.  The examiner should reconcile his or her opinion with the other evidence of record.  The examiner should also consider the Veteran's contentions regarding continuing symptoms since service.  

The examiner should provide a clear rationale for all opinions.

3.  Thereafter, readjudicate the claim for service connection for a left shoulder disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


